Case 2:19-bk-24804-VZ   Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 5 Page 1 of 18




         EXHIBIT 5
Case 2:19-bk-24804-VZ   Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28     Desc
                              Exhibit 5 Page 2 of 18


  1           エN THE SUPERエOR COURT OF THE STATE OF CALIFORNエA

  2                      FOR THE COUNTY OF SANTA CLARA

  3


  4    HANIS SAN JOSE HOSPエTAL工TY LLC,                  )

  与                     Plaintiff,                      )

  6                                                      ) Case N0.

  7    LE HOLDエNGS (BEエJエNG) CO., LTD; LE ) 17                CV317221

  8    冒ECHNOLOGY,エNC. ; FARADAY         &              )

  9    FUTURE; AND DOES I TO lO,

 10                     Defendan亡S.




 11音


 12音




 田                V工DEOTAPED DEPOSエTエON OF CHAOY￨NG DENG

                            LOS ANGELES, CÅLエFORNエÅ

 園                           THURSDAY, JUNE        21, 2018




 即
 題          REPORTED BY:

             SHÅWNÅ     HエGG工NS

 国           CSR N0. 10646

 23l         JOB NO. 293与842

 24

 2らし         PAG巴S l    ‑   244



                                                                      Pa9e l


                                  Veritext Legal Solutions
                                       866 299‑5127
Case 2:19-bk-24804-VZ                                        Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                                    Desc
                                                                   Exhibit 5 Page 3 of 18


            1                relations.                               09:24:05                                 1     A. CoITeCt.                            09:26:42


          2                    Q Okay. Do you frequently interact with O9:24:08                               2      Q. Okay. And you        re aware there are documents O9:26:42

          3                  govemment officials as part ofyour」Ob duties?               09:24工1              3 ∴filed wlth the Secretary ofState identlfying to the O9:26:46

         4                     A. Just started about two months ago.                  09:24工3                 4    world that you were the CEO ofLe TechnoIogy?                  09.26:47

          5                    Q. And do you communicate with them in English O9:24                     16    5               A.     I   amawareof       O9:26:50

          6                  as part ofyourjob duties?                       09:24:24                         6      Q. And you        re aware you signed a lease at O9:26:51

          7                    A. Yes.                                09:24:26                                7 issue inthiscasethatsaldthatyou weresigning O9:26:53

          8                    Q. And are those Umted States govemment O9:24                       27         8    thlS document on behalfofLe TechnoIogy?                  09:26:55

          9                  officials?                               09:24:29                                9      A. Idon       tknowwhichoneyou十ereferring.           09:26:58
    111111111‖音はi直音2高音号音i亡
               〇




                                A Co町ect.                                09:24:30                             10     MR. MARTENEZ: Assumes facts, 1acks foundation. 09:26:5
               . 1




                                Q. Andyousaldyou startedthatpositiona O9:24:32                                11   BYMR.GOODELL:                                     09:27:02
               2




                                                                                                              12     Q. Did you sign the lease forthe property O9:27.04
               ( ﹂




                              Future prior to that time?                      09:24:42                        13   that's at issue m this case which is 3553 North O9.27:O7
               4




                                A. Vice presldent ofthe administ「atlOn and O9:24:43                           14   First Street, San Jose, Califomia?                09:27:1 1
               5




                              director of finance.                          09:24:47                          15         A. I don'treca=                     09.27:14
               / 0




                                Q. Andwhatwereyourjob dutiesaspartof O9:24:48                                 16 ∴∴Q. Youdon             treca=ifyouslgnedit. Okay. 09:27:14
               7




                              that role?                                 09:24:55                             17          Let'sgoaheadandmark this as Exhibi=・ 09.27:15
               8




                                A. So as a director offinance I work with O9:24:56                            18          (The document referred to was marked by the O9:27:20
               0 ノ




                              accounting department and our product finance O9:25‥03                     19    reporter as Exhlbl= for identlficatlOn.)              09    27:2l
               0




                              department to basica11y manage cash flows, COrPOrate O9:25:08
                                                                                                              三: B器器芸。,,。u.att。ntl。nt。‑‑ 0器l
               1 1




                              budget.                               09‥25: 14
               2




                                Q. Okay. AndhowIongdidyouworkmthat O9:25:16                                   乙2    thiswl11 beoneofthe lastpages towardstheend・ 09:27:59

                                                                                                                   3 MRMART                 NEZ       ust剛hewltneSS轟
               つ つ




                              「Ole?                                  09:25:22

                                                                                                              24   has in frontofherExhibl= whichappearstobea O9:28:05
               4




                                A Three or four years.                       09.25:22
               5




                                                                                                              Z5   copyofthe leasefor3553 North Fl「St Street. And O9:28:09
                                Q. Okay. And dldyouworkinanyotherroles O9:25                       29
                                                                                              Page14


                             prior to that tlme at Faraday Ft血re?           09:25 39

             2                A. No.


             3 ∴∴Q Okay Haveyoueverworkedforacompany O9

             4               called LeTechnology9
                                                              09こ25 41




                                                                     09.25・46
                                                                                      25●41                    莞詳言書芸,S O嵩
                                                                                                               2




                                                                                                               4
                                                                                                                   at?                                    09:28:18




                                                                                                                   notBatesstamped,SO ifI canassIStthewltneSSit O9:28:20


               5               MR. MARTINEZ・ Vague and ambigし1Oし1S O9‑25:48

              6                  Answer lfyou ¥mderstand.                09 25 49                              詰嵩剛youpolntmet葦0928 3」
               7               THE WITNESS: I neverworked forthem On paper O9 25              52               7   want,thatwi=help.


               8 IwastheCEO,butInevcrgotpaidfromthemandI O9.25 56                                              8     MR. GOODELL: I thmk this copy doesn‑t have the O9:28:56

               9             don't partlC‑Pate m any Ofthe management O9:26.02                                 9   signature on it. I apoIoglZe. That one does.           09‥28:58

       10                       decISions            O9・26・05                                                 10         THE WITNESS: Are you looking at this page?              09:29:00

       11                         BYMR          GOODELL             O92605                                    11    BYMR.GOODELL:                                    09:29:Ol

       12                       Q. Okay Whenyousayonpaperyoし一WOrkedfor O92606                                 12         Q. Yes,ma     am. Isthatyoursignatureonthat O9:29:01


        13                   them,Whatdoes that mean?                     09:26:09                            13    page?                                 09:29:04

       14                       A. Idon'tworkforthem. AndIknowinearly O9 26.10                                14     A. Definltely not my handwriting slgnature.           09:29‥04

        15                   registratlOn they use my name to register the O9:26: 16                          15     Q. It would have been an electronic signature? 09:29:06

        16                       bし1Siness                O9.2620                                             16         A. Correct.                        09:29:09

        17                     Q DId theydo thatwlthoutyo¥一rPemlSSIOn?          09    26 20                   17     Q. Did you give permission for that electronic O9:29:09

         18                       A.     Wlth   mypemission         O9    26:24                               18   signature to be a珊xed to that page?                 09:29:12

          19                   ∴∴Q.             Okay      O9i26:25                                            19     A. I don'treca=                         09:29:14


       20                      A Bl両twas unde「stood it    sJuSl a roleoll O9.26.26                            20         Q Yousaidyoudon‑trecall. Doyouthink O9:29:14

       21 paper, I‑m notsupposed to manage the company, I‑m O9.26.30                                          2l anyone did that without your permission?                  09:29:17

       22                    not participatmg ln any management role O9:26:33                                 22         A. Possibly.                       09:29:19


       23                      Q Soyoujust agreed that they couldte旧he O9            26 36                    23 ∴∴Q. Okay. DoyoudisputethatLeTechnoIogy O9.29:21

       24                    worldyou were a CEO, butyo   一didn'twant to do any O9:26.38                      24   entered lntO that lease?                     09:29:27

        25                   work fo=hem?                            09:26:41                                 25         A. 1 don't.                        09:29:29

                                                                                                Page15                                                                             Page17


                                                                                                                                                              5 (Pages 14‑ 17)

                                                                                      Veritext Legal Solutions
                                                                                              866 299‑5127
Case 2:19-bk-24804-VZ                                                                                          Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                                      Desc
                                                                                                                     Exhibit 5 Page 4 of 18

                                                                                                                                                                1    co「「ect?                             09・3 1 ・27

                                                                                                                                                               2           A. Sometimes.                       09:3l:27

                                                                                                                                                                3∴∴∴Q Rlght Okay. SoatthesametlmeyOuWere O9                     3上28

                                                                                                                                                               4 1n management at Faraday Future you were lden揃ed O9.3l:37

                                                                                                                                                                5    totheworldastheCEOofLeTechnoIogy,COrreCt?               09:3l:41

                                                                                                                                                                6          A. Yes.                          09:31:43

                                                                                                                                                                7      Q. Okay Pl     iorto worklngatFaraday Future O9:31:47

                                                                                                                                                                8    where did you work prior to that time?              09:31.57




                                                                                                                                                              ! 10         Q. What was the name ofthat company?           09:32:05

                                                                                                                                                               ll A DIVISIOn Pictures U.SA.                       09.32:22

    12                                                                       Q. And yoしI neVer COnteSted aIly lSSue With O9 29‥48                              12      Q. Where are they located?                 09‥32.26

    13                                                                     Le TechnoIogy occllPyingthatproperty at that tlme?        09:29    53               13            A Atthetimeln SantaMonica.                09:32.27

    14                                                                       MR. MARTINEZ O切eclion, Vague and amb‑guOし一S,                  09:29.55            14      Q. Were you resldlng ln Califomla atthat O9:32:31

    15                                                                     overlybroad.                        09    29    57                                  15    tlme?                                 09:32:35

    16                                                                             Answer lfyoll understand it O9・29:58                                        16          A. Yes.                        09・32・35

    17                                                                       THE WITNESS I don     t ob」eCt.                09 30 01                           17       Q Andwhatdldyoudo forDivISIOnPictures?             09:32:37

    18                                                                      BYMR GOODELL:                                 09.30.02                            1 18      A. I was dlreCtOr OfoperatlOn.            09‥32:45

    19                                                                       Q. Okay. Soyoしl   renot testify′mg thatyoし一          09 30:03                     19 ∴∴∴Q. And what were your daily duties as the O9:32                50

    20                                                                     dld notglVe Pemission to ‑‑ fortha=o be a鮒xed O9.30:06                              20    director ofoperations at Division Pictures?          09:33:00

    21 to thatpage, yOl亘ISt don                                                                       t remember?            09    30 09                       21    A. AdmlnlStratlVe rOle mostly, helping hlrlng O9:33:05

    22                                                                       A. Co∬CCt.                          09.30:10
                                                                                                                                                              1 22    people, PrOCeSS the payroll・    09‥33‥12
                                                                                                                                                              123     Q. Okay. SowereyouworklngaSlikeanadmln O9‥33‥26
    23                                                                       Q. Okay DidyoしIfreqしIently,0「didyoし1On O930 11

    24                                                                     any o   heroccasions did you sign contracts onbehalf O9・30.21


    25                                                                     0fLe Technology?                         09     30:24

                                                                                                                                                   Page18
                                                                                                                                                                                                                           千一聖堂
                                                                               A. Yes.                                    09:30:25                              1 operations; SO interviewing people, hiring them, Pay O9‑33             37




   「
                                                                                                                                                                2    them,Paythebl11s,butldon     tparticIPatein the O9:33:43
                                                                               Q. Okay. Andthosewerecontracts invoIvlng O9                         30:25

                                                                            real estate, COrreCt?                           09:30:30                            3    prQject decis10n making.                     09:33:49
     4 う∴6 7 8 9∴00 ‖ 1 2 1 3 1 4 1 5 1 6 1 7 1 8 1 9 20 2 1 22 23 24 25




                                                                               A I wasaskedto sign documentsthatI don                 t O9:30       31          4      Q. Dld Division Pictures, are there any movleS O9:33.53

                                                                            reca= which particular are real estate or any other O9:30:38                        5 I would know that they helped produce or create?         09‥33‥55

                                                                            documents.                                      09:30:42                            6          A. That in U.S. office I don   t believe so O9:33:58

                                                                                                                                                                      They‑re movies still in development.              09:34‥05
                                                                               Q. Who asked you to sign these documents?                      09:30:42

                                                                               A. The legal department ofLe Tech.                      09:30:44                            Q. And prlOr ‑‑ DIVision PICtureS yOujust O9:34:07
                                                                               Q. Andso I thinkyoutestifiedyouwerethe O9:30:47                                        said you were dlreCtOr OfoperatlOnS. Was there any O9:34:2l
                                                                             CEO, yOu Were ○○ OfLe TechnoIogy, COrreCt9                        09:30:56               other role you worked in for Division Pictures?       09:34      29

                                                                               MR. MARTINEZ: MISStateS facts.                              09:30.59                        A. No.                           09:34・32

                                                                                    Answer lfyou can.                        09:3上01

                                                                               THE WITNESS: As I said before, yOu know, my O9:3l:02
                                                                             knowledge ofme invoIved with Le Tech is on O9:31:06
                                                                             registration I am CEO, bu=       m not m management O9             3 1 : 12

                                                                             role ‑‑                                     09:31:16                             l 16      A. New PICtureS Film Studio, I thmk. It        s O9.34:50

                                                                                                                                                               17    beenawhile.                              09:34:57


                                                                               Q. Right.                             09:31‥16
                                                                                                                                                               18       Q New Pictures Film?                    09‥34:58

                                                                               A. ‑‑andparticipateinanydecisionmaking O9:31:16                                 19       A. New Pictures Film Studio, I think.            09:35:00

                                                                                                                                                               20       Q. So goingbacktotheothercontracts that O9‥35             04
                                                                             PrOCeSS.                               09:3 l : 19

                                                                               Q. But you consented to them infoming the O9‥31.20                              21 you signed on behalfofLe TechnoIogy, d‑d you O9.35・13

                                                                             world that you were the chiefexecutive o珊cerof O9:3l                        24    22    revleW those contracts before you slgned them?        09     35     18

                                                                             Le TechnoIogy, rlght?                          09‥3 1 :24                         23       A. No.                              09:35:20

                                                                               A. Yes,                                     0931:24                             24       MR. MAR丁INEZ: Overly broad, lacks foundation.             09     35:2

                                                                               Q. Andyouslgnedcontractsonthel「behalf;                        09:31:25          25    ///

                                                                                                                                                    page19                                                                          Page21


                                                                                                                                                                                                               6(Pages 18 ‑21)

                                                                                                                                      Veritext Legal Solutions
                                                                                                                                                   866 299‑5127
Case 2:19-bk-24804-VZ                    Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                          Desc
                                               Exhibit 5 Page 5 of 18

                                                                          「￣￣「二￣￣￣ ￣言霊￣￣￣ ￣￣￣￣￣「
    2       Q AndprlOrtOthatdidyouresldelnChina? 09:4l:06

    3       A. 1studiedandlivedinJapanforayear・           09:4l‥l1

    4       Q Andpriorto that?                    09:41:15

    5      A. InChina.                           09:4l:16

    6       Q. Wereyoubo「n ln China7                  09:41    17

    7      A. Yes.                             09・41:20

    8       Q. How did you come to work for Faraday O9‥41‥20

    9     Futurc?                              09:4上27



    11 developing○○distributingafilmand I comeacross O9:4上33

    12    meeting my current boss, YT, he invited me.         09:4l :40

    13      MR. MARTINEZ. Can you say his fu= name?              09:4l:47

    14      THE W獲TNESS: Yeutlng Jal.                      09:41 49           十4       Fし皿「eり

    15    BYMR.GOODELL.                                09.41:51

    16 ∴∴Q. JiaYeutlng?

    17
                                                  09:4l:53

            A. Yes. He lnVited metojoin hlSPrOduction O9:41:54
                                                                              音霊∵EOa{ Fa「a葦葦
    18    company which is Le VISIOn PICtureS・               09:41:59         ( 18         A SometlmeagO.


    19      THE REPORTER. I      m sony?                  09‥42:05            l 19      Q. Y。ah Infa。t,,nthesametimeyoし一Were O94348




    悠葦票二塁霊A。,4罰#㌢gyyOし一WeretheC葦094352
    23   Vision?                               09:42:12                       23 ∴∴Q Now,yOしIWeretellingmetheadvISOrShad O9.43.56




    !5    foundation.                            09:42:15
                                                                     Page26


     1       THEWITNESS: I thmk‑‑ I'mnotso sureabout O9:42:15                      l Faraday Future as well?                       09.44:13

     2   the capital st「ucture, but I think that's one ofthe O9:42:21              2        A. No.                           09:44:14

     3    Le Holding subsldiary.                    09:42‥24                       3 ∴∴Q. Okay. Let      s tum our attentlOn tO the O9       44:14

     4    BYMR. GOODELL.                                09:42:27                   4    propertyatissue inthlSCaSeWhich is 3553 North O9‥44:26

     5      Q. A11right. AndJal YeutmgfoundedLeEco, 09:42:28                       5    FlrSt Street, San Jose, Califomia.          09:44    30

     6    comect?                              09:42:31                            6        Have you ever visited that property?        09:44:32

     7      A Conect.                           09:42:32                           7      A. Yes.                            09:44:33

     8      Q. And he sti11 owns LeEco, COrreCt?           09‥42:32                8      Q. Did you ever have an o舘ce in that O9:44:34

     9      A. That part I don     t know.            09:42:35                     9    property?                            09‥44:37

    10       MR MARTINEZ: Lacks foundatlOn.                   09:42:37         10           A. No.                           09:44:37

    1 1       Answer ifyou know.                    09:42:38                   1 1        Q. How many times have you been to the O9:44:37

    12      THE WITNESS: I don‑t know.                      09.42:39           12       property?                            09‥44:41

    13      BYMR.GOODELL:                                                      13         A I can reca= twice.                    09:44:42

    14       Q. IsthereeveratimeyoulreawarethatJal O9:42:42                    14          Q. And when were those visltS?               09:44:44

    15     Yeutlngdidnotown LeEco?                         0942:47             15         A. I canl rememberthe, eXaCtly the dates and O9         44:50




    17     ambiguous.                           09:42:51

    18       THE WITNESS: l really don            t know O9:42:51                          Q. The one with the mayor ofSan Jose?            09:45:00

    19     BYMR. GOODELL:                               09:42:51                           A. You know, I dontknow.獲onlywas O9                45:05

    20      Q. But you do know he founded lt?               09:42:52                     assigned to take care ofChinese consulate, the O9:45:08

    21      A. Yes.                             09:42:53                                 representative from Chinese consulate・         09‥45‥ 12


    22      Q. And you do know he     s sti= invoIved in?     09:42:54                     Q. HaveyouevercommumCatedwith themayor O9:45:14



                                                              09:43:03∴∴阜5                 Q. So youwerethere forthe‑‑Onbehalfof O9:45:23
                                                                                                                                                     Page 29
                                                                      空士̲ ̲̲‑
                                                                                                                                  8 (Pages 26 ‑ 29)

                                                            Veritext Legal Solutions
                                                                     866 299‑5127
Case 2:19-bk-24804-VZ                        Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                       Desc
                                                   Exhibit 5 Page 6 of 18

     「二言三二賞∴sh言二二二￣￣￣￣￣言÷￣￣一丁「                                                            二二三三言￣ ￣￣￣￣￣言三￣ 「
     2      Le TeclmoIogy st11l engaged ln business?              1 1:0上04                Q. Okay. You don    t have any emails or any      1 1:03:35

     3          A. Idon'tknow.                          1l:Ol:07

     4          Q. Don    tknow. WhenlS the lasttimeyou             圧Ol:08             Faraday Future to occupy the property?              = ‥03.46

     5      heard ofthem producing a new product?                  仕Ol :1 1               A. No.                             11:03:48


     6          A. InChlnalthinktheymaysti=producmg                仕01:13                 Q. Let    s fum our attention to Faraday Future.仕03:48

     7      products.                                  仕Ol:20                                  Did Fa宣・aday Future evel   COl‑municate wlth l l :03:53


     8          Q. Okay                                仕0上21                            Han‑s San Jose Hospitality to request for their     1 1:03:56


     9          A. TheU.S.o舘celSJuStarePreSentatlVe               11:0上22              pemlSSion to occupy the property at issue in this     1 1:04:01

     0      dlStrlbutionam, l belleVe.                     1 1:01:27                   case?                               1 1.04:04

     1      Q. Where lS that o綿ce located now?                    =:Ol:29                 A. I don'tbelieveso.                  1 1:04:04


    12            A. Whicho飾ce? Chma?                                             12      Q. We‑「eon 7.                        11:04:05

    13 ∴∴Q. No, theU.S. o飾ce?                                                     13     (The document referred to was marked by the 1 1:04:33

    14            A SanJose                                                       14   reporter as Exhlblt 7 for identification.)       l l.04:34

    15 ∴∴Q. Wherein SanJose?                                                      15    BYMR.GOODELL:                                ll:04:34

    16          A. ThatI don     tknow                                            16 ∴∴Q. Have you ever seen this document before?           1 1・04.57

    17       Q. You      re aware at a certain point                              17     A. I don'treca=.                     1上05.Ol


    18      LeTechnology and Faraday Futu「eboth vacatedthe               仕01‥44           Q. Let    stumourattentionto the lastpage        11.05:08

    19      property at lSSue in this case      COrreCt?      l l:01:46                 ofthlS document Is that your signature?            仕05: 14

    20          A. Correct.                            11:01:48                           A. Yes.                            1上05:22

    21      Q. Okay. Okay Sowe           regettingbacktowho ll.01:49                      Q. Okay. Didyou readthisdocumentbefore             11:05    23

    22      would be responsible for asklng Pemission from         1 1‥02‥1 1           you signed it?                       1 1:05‥26

    23      Han‑s San Jose for Faraday      s occupancy for the      1 1:02:15            A. (Witness shakes head.)                 1 1 05:27


                                                                                          Q. Youshookyourhead. Isthatano?                  =:05:31




                                                                                  二二二三二二ks三三〇n三nOt p草
    千三喜一園丁l三園Page78
    1 ∴‡霊;OueVerlnteraCtWlthHan                              s霊11 0224             書字義:0 1105笠l
    … 4         A・N〇・                              圧02:29
                                                                                   ∴,諾udldn            treadthlSdocumentb詰; l1 05
    十∴ Q. No? HaveyoueverspokenwithPeterLo? 11 02:30




                                                                                   雷葦豊霊計器音
    :       6              A.     No     ll:02:32




    申請器書芸嵩s, L〇品。2 4う
        9       A. No.                             11:02:47

                                                                                   : docu器霊TechnoIogy? " 0556 110553
    宜T。‡n書芸嵩岩島,∴嵩                                                                 11      A. Yes.                            11:05:57


     12      SanJosewherethe ○○thatYahoo soldtothem?                   11:02:57

                                                                                  :∴書誌honzedslgnerfor 。#59
    巨岩莞旺, 1霊。2
                                                                                  :言霊。n。。,h,h。。h。r。・ss。m。芸,l。6。。 l
    上告,詰o somegrandopen葦I1 03 04                                                  17    notarized your signature as ofJuly 14, 2017?         1 1:06:06




    情:.禁言a,e,。u。,。.V,S,,。d,h。,pr。pert,川。3 。8                                      三言嵩h。,,,m。,。uW。.。S,,11。∴芸l, 。。 12
    11 20         A. Idrovebyit.                        仕03‥11
                                                                                  20   toslgndocuments relatlngtO thlSreal property on 11:06:15


     21      Q. Youdroveby. Okay.                          11:03:12               21




     25      Futureoccupyingtheproperty atissuelnthiscase?仕03:29 I 25                      Q. Is 3553 North First Street the property at

                                                                            図回星                                                              ■目星
                                                                                                                               21 (Pages78 ‑ 81)

                                                                  Veritext Legal Solutions
                                                                          866 299‑5127
Case 2:19-bk-24804-VZ                            Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                              Desc
                                                       Exhibit 5 Page 7 of 18

                                                                                            l THE WITNESS: Yes.                               1 1:09:27

                                                                                            2       BY MR. GOODELL:                               =:09:29

         つJ                                                                                 3 ∴∴Q. Whywasn‑thellStedastheCEOlfhewas                    11    09:30
         4
                  Q. Okay. A= right.                         11:06:38

                       Let's go to page number two ofthlS l l:06:44                         4       the one maklng a= ofthe decisions to your           仕09:33
         くJ




               document, ParagraPh G. It says:                     1 1 ‥07:02               5∴ knowledge?                              1 1 09‥35

                         '一Tenant has not asslgned, mOrtgaged, 1 1‥07.09                    6         MR. MARTINEZ: Ca=s for speculation.               = :09:36
         /0




                       sublet, enCumbered, Or OthelWise               仕07: 1 2                         THE WITNESS. My knowledge lS aS I stated              仕09      37
         7




                                                                                                    earlier, Iwascalledintosignsetofpaperwork          11:09‥39
         8




                       transferred any or a= ofits interest        1 1 :07. 14
         Qノ




                       under the lease and during the tem ofthe 1 1:07:17                           removing me and he was named replacemen主‑                = :09:46
    1




                       1oan agrees to not asslgn, mOrtgage,         1 1 :07: 19                      BY MR. GOODELL:                          1 1・09:50
         0・1
    1




                       sublet, enCumber, Or OtherwISe tranSfer          1 1:07:20                      Q. Okay.                        仕09:51
    1
         2




                       anyora= ofltSlntereS白nthe lease ll‥07‥22                             12           A.    ○○OfthedocumenL           l上09:52
    11
         3




                       without the prlOr W証ten consent of ∴∴圧07:24                          13        Q. Okay. And】 thinkyoutestifiedyou       renot     =:09:52
         4
    1




                        lender.‑‑                          = :07:26                         14      sure when that occurred?                      =:09:56
         一⊃
    1




                       Now, dld Le TechnoIogy everask for the l l :07‥27                    15                A   Correct       l上09.57
         /0




                                                                                            16 ∴∴Q. Was itsomepointin thepastyear?                11    09:58
    1




                pemlSSIOn Ofthe lender, WhlCh is identified here             =‥07.29
         7
    1




    18         Assoclationpriorto FaradayFutureoccupyingthe                       仕07 36    18      that I don't know what happened to that.        1 1:10:08


    19          property?                              11:07‥40                             19 ∴∴Q. Butwewentoverthestatementof ll:10:13

    20            A. That I don't know.                       1 l:07:4O                     20 1nformation. Itsti11hadyoulistedafterthat, 11:10:16

                                                                                            21      correct7                            11:10:18
    21         Q. Have you everseen any wrltten requeS=hat 1 1・07                    41

    22         was made to thlS lender prlOr tO Faraday Future                 =‥07:44      22        A Co町CCt.                         11:10:18


    23          occupying the property?                        1 1:07.48                    23 ∴∴Q. Do you have a copy ofthat document?                     =.10.19

                                                                                            24         A Idon't. Theydidn'tproduceoneforme. 11:10.24
    24            A. No.                               11:07:49

    25            Q. Okay. Whowould ○○ Who elseat                      1 1:07:50            25        Q. Do you know ifhe signed that document?         1 1:10     27




                                                                                                       A. Idon'tknow.                     11:10:31

                                                                                           十三
          l LeTechnoIogyatthistlme,Whowouldhavebeenthe 11・08.10

         2     person respo11Slble foraskl11g forreqし一eSt forthis     仕08.15                           Q Okay. WashlSSignatureonthedocument             11    10.32


         3 1ende「?                                 11.08:17
                                                                                             3       whenyousignedit?                         =:10:34

                                                                                             4        A. I don'trecall.                      =:10:35
         4       MR. MARTINEZ: Ca=s for speculat‑On, lacks              仕08.18

          5    foundatlOn.
                                                                                             5         Q. WhoISJiawei Wang? G‑I‑A‑W‑E‑I (Sic), 1ast 11:10             36


          6         Answer ifyou know, Please                 = 08 19
                                                                                             6       nameWang, W‑A‑N‑G?                            仕10.46

                                                                                             7        A. He‑s curTently serve as head ofcapital    1 1・10.51
          7      THE WI丁NESS: Elther Bob or Richard                  仕08     21

                                                                                                8    group for Faraday Future.                  =・10:55
          8     BYMR GOODELL:                           11.08‥24

          9 ∴∴Q Okay WhoISRiChard?                      11・08:24                                9 ∴∴Q. Is that Jal Yeutlng       s cousin?         仕10:57

         1O A RichardRen LastnameR‑E‑N. Wasnamed, l上08:26                                   10          A. I wouldsaynephew.                    11:仕00

         1l actllal⊥yheservedascapacityofaCEOofLeTech 11・08:35
                                                                                            11       Q. Nephew,right. That       swhatlread Okay. 11出:06

                                                                                            12          Isn't he llSted on the new statement of    1 1:1 1.07
         12        Q. WhatdoyoumeanheservedascapacltyOf l1 0840

         13     CEO?                                 1108●45                                13 infomationasservingm,yeah, a=threerolesas 11:仕10


         14      A. He's ca=mgthe shots, he's makinga= the 1 1・08 45
                                                                                            14       Faraday&Future'sCEO, SeCretary     Chieffinanclal         =出:14

                                                                                            15       officer,right?                    11‥11・17
         ‑5     management decisions                    1 1・08 48

                                                                                            16         A. Yes,that'swhy‑‑hereplacedme, SO 】         11工1‥18
         16        Q. Where does hework now?                   川08 49

         17        A ThatIdon'tknow Hereslgned Idon‑t               110851


         18     even knowwhen, Whattime                       仕08      56
                                                                                            ∴
         19∴∴Q㌧         Richard R‑E‑N, Where does he res     de?    l 1 08:58

         20            A.   He.s    m   Chma   nOW    l上09:03                               l20       Q AndnowIthlnkearlleryOuteStlfiedJal 11冊2




                                                                                            音詰嘉岩肌e詰岩
         21     Q He     sinChina.                   11 09     05
                                                                                            膏I YeutingistheCEO?                               ll:11:37

         22            Sodidyoし上‑yOuSa'dhewasreallythe              仕0907

         23     CEO,SOyOurteStimonyyouwerethepape「CEOandhe 11 09.22

         24     wastherealCEO?                          11.09:24




                                                                                    聖上二二二二二二二二二登壇
                                                                                                                                          22 (Pages 82 ‑ 85)

                                                                        Veritext Legal Solutions
                                                                                   866 299‑5127
Case 2:19-bk-24804-VZ                    Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                    Desc
                                               Exhibit 5 Page 8 of 18


     l oflnfomatlOn filedon February 15, 2018 1t has l同l:48

     2 JlaWel Wang llStedas servmg ln a11 threeroles?      1 1:仕51


     3       MR.MARTINEZ. Doyouhavethedocumenttoshow 11.11 56

     4    thewltneSS?                       ll:11:57


     5      MR GOODELL: Yeah                       1 1:=    58

     6      MR MARTINEZ. Areyou markmg thlS aS 8?          11●12     15

     7       MR. GOODELL. Mark ItaS 8, yeah l吊2:17

     8      (The document referred to was marked by the


     9    reporteras Exhlblt 8 fo=dent揺catjon.)     1 1 12 32

    10           THEWITNESS         Yes    ll      12.32

    11     BYMR GOODELL.                           11.12.33

    12       Q. SowasJiaweiWangtheCEOasofthedate             仕1236




                                                                                                                                             Page88
                                                                                                 ￣￣           ￣￣   ￣￣￣￣￣￣￣                   ￣   「




     l noticewhlChis○○                               1I.13.34                    1         Do you see that?               1 1:19:09


     2       A. Number?                            11:13・40                      2      A Yes.                          11:19:09


     3 ∴∴Q. ○○eXhibitnumbe十‑1t          soverthere. ∴∴ ll:13:40                  3 ∴∴Q. Do you haveany‑‑arethereanydocuments             =:19:09

     4        MR. MARTINEZ: Two.                              =.13.45            4    responsIVe tO that reques白n yourpossession,    1 1白9.1 1


     5            MR.      GOODELL:        Two      l上13.46                      5    custody, OrCOntrOl?                    圧19:13

     6        THE WITNESS. Okay.                            =. 13:47             6      A. No AsIsaidearlier,IneverdlSCuSSed         11:19:14


     7     BYMR.GOODELL.                                   11:13:47              7    thiswlthhlm.                        1l:19:18


     8        Q. So let    s pickbackupwherewewereonpage             仕13:50      8       Q. Okay. 39:                    11:19:19

     9     five. WeweregolngOVerdocumentrequestsandI                 11:13:54    9           '一Pleaseproduceanyanda= documents ll:19:19

     1O wantto finlShgoingthrough those                          仕13:56         10           refemngtOyOurdecISIOntOVaCatethe        =:19;23

     1 1       Okay. So category 8 asks for you to               仕13.59         1 1        su切ect property.                 仕19:23

                                                                                            Doyouseethat?

     :嵩書芸書誌ng。 l理詰h。Ve。n,d。。umen,s.。莞3 " ,,25
     14    property.




                                                                                                                         1⊥i19:41




    言霊霊三豊‡∴1詰詰嵩岩盤∴岩
    20




     22
              A. Yes.




            youhandedmeearlier?
                                                  11:14:22




                                                           仕14.26

    23        A. Conect.                      1吊4:26                                                                                廿19‑48

     24       Q. Nlne:                            仕14:27                                                                        11:19:51

     25           一.Please produce any and all documents          =.14‥30
                                                                          Page 87 」                                                      Page 89


                                                                                                                          23 (Pages 86 ‑ 89)

                                                                 Veritext Legal Solutions
                                                                          866 299‑5127
Case 2:19-bk-24804-VZ                            Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                                      Desc
                                                       Exhibit 5 Page 9 of 18

        l related to Le TechnoIogy, COrreCt?                    l l:34:02                                     P誓言誓言器∴p,。S,ri。,,y,。                                    :器, l
      2          A. CoⅢeCt.                           1上34:03




                                                                                                     3
      3 ∴∴∴Q. Okay. Up unti=hat point he was the                      =:34:03




                                                                                                              薬篭諒喜音



                                                                                                     4
      4 leader ofLe Technology, right?                           =:34:06




                                                                                                     ‑ ヽ J
      3          A. Yes.                              11:34:07




                                                                                                     / 0
      6         Q. And he remains the leader ofFaraday                 =:34:07

      7       Fu巾l●e,C○ITeCt?                             1 1:34ilO                                             Q. Who賞・eSides in these houses?              l上36:45




                                                                                                     7
                                                                                                                MR MARTINEZ 。囲。n. Wh。,d。。S,,h。,。,。旧。:4」




                                                                                                     8
      8         A. Hewasafounderinvestor,buthehadheld ll:34:10




                                                                                                     0 ノ
      9       zero managerial positions in FF.                   圧34:16

    10          Q. Until now?                          ll:34:20




                                                                                                     0
                                                                                                     1 1
    11        A. Yes, 1astyear.                           =:34:22

    12          Q. And he was the founder investor of l l:34.24




                                                                                                     2
                                                                                                     3
    13        LeTechnoIogytoo, rlght?                        1 1:34:27




                                                                                                     4
    14          A. I believe so. Not persona11y though.          1 l:34:28

    15 ∴∴Q. What            sthat?                        ll:34:33

    16          A. Not personally.                        1 1:34:34

    17          Q. What do you mean not personally?                    =:34:35

    18          A. Because LeTechnologymustbeasubsidiary                   仕34:37

    19        0fLeHoldings.                            11:34:41

    20          Q. And he founded Le Holdings too, right?                =:34:42                 2

    21        A. Right.                             廿34:45                                      21           MR. MARTINEZ: That      s a non‑Sequ血r.              川37:17

    22          Q. Le Holdings ISadefendant. Youslgned the ll:34:45                              22             MR, GOODELL: No,andthey    re ‑‑ I don‑tneedto         =:37:19

    23 lease on behalfofLe Holdings too亘ght,                   1 1:34:48                23       belaborthe polnt工一m happy to do so offthe                    主上37:23

    24        Exhibi=?                            11:34:52                             24       record,buttherea「ealteregoallegations inthis                  11‥37.25



                                                                                                                                                                      Page lO4 」
        11




                MR. MART】NEZ.丁ake a look.                             = :34:57
        2




              BY MR. GOODELL:                                  1 1:35:04
        つJ




                Q ItmaybeDonggeactually.                     11:35      04
        4




                A. Idon     thaveanypositionofLeHoldingsso 11:35:07
        ‑ヽ)




              I shouldn    t have slgned anything on behalfofLe         1 1:35:10
        /0




              Holding.                               1上35:13

                MR.MARTINEZ: Di「ectingthewitnesstothe                   仕35:2年              7        MR GOODELL         Weli・COunSe上yol‑Canmakeyour              冊7    40
        7
        8




              slgnature Page.                       仕35:25                l 8        decISIOn. I don't th,nk there's any bas,StO l l.37.42
        Qノ




                THEWITNESS‥ Gotit.                         仕3533          l 9 1nStruC"hewltneSSnOttOanSWerWhatI                               mask‑ng 11 3744
    ・‑‑ ・・1
    0




              BY MR. GOODELL●                                             ‖O abou=               m noteven gett‑ng tO thatpersonaI                1 1    37 47
       1




                Q. Who slgned on behalfofLe Holdings?                 仕35:37           1         l南umation I'm asklngWha"hlSCO‑nPany does                    仕37:49
         2




                A. Yeah, DG.                     1 l.35:40                   12      A11 this isreasonablycalcし1lated lo thedlSCOVe「y
    ?ノ
     1




                Q. Dongge Jlang for the record?               1 1 :35:42                ' 13            0fadmlSSlble evidence
    4
     1




                A. Right.                         1 1:35:44                            14              MR MAR丁ENEZ I haven't heard anyth‑ng tO               仕37:54
    5
     1
    /0




                Q. Whatwas his role in LeHoldings?               l l:35:45                  I5          sugges=hatitis                      11 37 56
     1




                A. He was the chaiman o飾ce director, Or l l:35:49∴∴∴ 、 16                                     MR. GOODELL. I‑m golngtO reaSk my quest1011.    =‥37.56
        7
    1
    〇〇




              director ofchaiman     s office.             1 1 :35:58                  17        MR. MARTINEZ・ Let me qしilCkly ○○ I●m golng                   仕37 59
      1




                Q. Who is the chaiman?           川36.00        ‖8      to ‑‑yOし一h。,。。11。 。11。g。ti。n。b。し、t。n。1t。.。g。 in                                    仕38 00
    °/
    1




                A. Jai Yeuting.                       1l:36:03                              19        this                                11.38.07
    1
        0




                Q. Okay. Doyouknowacompanyca=edOcean                       仕36:06 1 20                         MR GOODELL Andthat'sa旧need.              1l.3808
    2
        1




              View Drive, Inc.?                           1 1:36:18                          21              MR MARTINEZ: Okay. And a= lt SayS IS       1 1 38 09
    2
    2
    2




                A. Yes                           廿36:20                         22     defenda'1tSWere agentS, ServantS, emPioyees, alter 11・38:12
    っJ
     2




                Q. What does that company do?              1 1:36:20              23    egos, SuPe「iOrS, SしICCeSSOrS m mtereSt,」Omt                  1 1 38.15
        4
    2




                A. It    s a property holding company.       1 l :36:22                24    vent11「eS and/or coconspIratOrS Ofeach other               仕38: 18
    ‑ヽ)
      2




                Q. You holdproperty? So whaldoesthatmean                仕36.24               25              Mr.Ja=SnOladefendantmmlSaC[IOn Ocean       仕38:23
                                                                             PagelO自                                                                                  Page lO5


                                                                                                                                               27 (Pages lO2 ‑ 105)

                                                                 Veritext Legal Solutions
                                                                             866 299‑5127
Case 2:19-bk-24804-VZ                        Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                           Desc
                                                  Exhibit 5 Page 10 of 18


   「￣1


         2           ofcontro=o occur. Iftenant desires O3:38:36

         3        landlord   s consent to any transfer, tenant O3:38:38

         4        sha= an provide landlord with notlCe Of O3‥38‥40

         5           the tems of the proposed transfer O3:38         42

         6        including its proposed effective date,    03‥38・44

         7           sha旧1O[be lessthal1 30daysnol●mOl      e O3:38       46

         8        than 180 days after the effective date of O3:38:48

         9         the transfer notice. The descriptlOn Of O3:38:51

         10         the portion ofthe premlSeS tO be O3:38:54

         1 1        transferred and a copy ofa11 existing O3:38       55

         1 2        executed and/or proposed documentation O3 :38 :58

         1 3        pertaimng tO the proposed transfer.一.       03:39.00

         14          Goes on from there.                03:39:04

         15        Now, that sublease that we十e ‑‑ that, yOu O3:39‑05

         16    know, yOu‑‑SOfara11that'sbeenproducedisan O3:39:08

         17     unexecutedcopy,butltWaSPrOducedtoday Was O3‥39:12

         18     thatdocumenttoyourknowledgeeversenttomy O3:39:16

         19    client, Which lS Han   s San Jose Hospltality?      03:39:18

         20      A. I don‑t know.                      03:39:20

         21     Q. Okay. Anddld ‑‑fo=owingupwiththe O3:39:21

         22 language ofthat, dld Le TechnoIogy or Faraday O3:39:31

         23    Future provide landlord with notice ofthe terms of O3‥39‥35

         24    Faraday・s proposed occupancy ofthe property?          03:39:38

         25      A. I don‑t know.                     03:39:41
                                                                          Page 210
                                                                                                                                                         国産

                                                                                      3       rental loss   ha   enant proves col‑1d have O3:42:50


                                                                                      4        been reasonably avolded.1            03    42   52


                                                                                      5        Now, do yoし一k一̀OW ifLe TechnoIogy ever O3.42:55


                                                                                      6 ∴tried todemonstrate to mycljentthat, yOしI know, 03:42:56


                                                                                      7     how皿ICh rent, renta1 1osscouldhave been O3.43.02


                                                                                       8    reasonablyavoldedbymycllentbybemgableto O3 43.07

                                                                                       9    「e‑letltqulCkly?                    03:43.11




                                                                                      1 1    Q. Okay. And the onlyany sortof



                                                                                     L2 com。enSatlOn,Ol一're awareofLe TechnoIog, m器03 43 15



                                                                                     阜誓書誓書hat O嵩
                                                                                     上告yone,笠
                                                                                     l 18      Q Let‑s go backto thethird amended O3 43             28

                                                                                      19    compla‑n1                          03 44.06


                                                                                      20     A Third exhlblt?                     03.44 09

                                                                                      21    Q. Yeah,                          03 44:09

                                                                                      22      MR MARTINEZ: It's Exhlbit6.                   03 44 10

                                                                                      23      MR GOODELL. ExhIbl〔6, yeah.                  03.44.1 1

                                                                                      24    BYMR GOODELL.                                03.44 14

                                                                                      25      Q. Exhlblt 6, Pa「agraPh 28                 03 44 20


                                                                                                                                                         上空」
                                                                                                                                  54 (Pages 210 ‑ 213)

                                                                 Veritext Legal Solutions
                                                                           866 299‑5127
Case 2:19-bk-24804-VZ                     Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                          Desc
                                               Exhibit 5 Page 11 of 18


     「￣ ￣言三二言二三二二二h。￣言言丁‡三言三二二三十三三一￣￣￣ ￣ l
     2    provISion Ijustreadonpage7, ParagraPh28. And O3:44:38                       2   useofs時C申OPertyandyouansweredno. Yoし一r O3:48:44

     3    then undemeath that it says.                       03:44:45

     4             一一Plaintlffs broker had lnformed them O3:44:49

     5           itlSantlCIPatedtotake 6to 12 months O3:44:51

     6           tore‑lettheproperty. Asaresultof O3:44:54

     7            paragraph 19.2.l above plalntiffalleges O3:44:55


     8          that defendants are liable for unpaid O3:44:59

     9          rents since thelrbreach and until any new O3:45:O1

    10            tenant is found, aS We= as brokerage O3‥45:03

    1 l costs and any renovations done to the O3:45:05

    12          bullding for the new tenant, the exact O3‥45:09

    13             detemmatlOn Ofthese damages w川be O3:45: 10

    14           determlned in truth or in tnal.一            03:45: 12

    15          Dld you ○○ does Le TechnoIogy dispute that O3‥45:16

    16    itwilltake6to 12monthsformyclienttore」et O3‥45:18

    17     theproperty?                              03:45:22

    18      A. I don‑t know who IS making the ca=・                  03:45:22

    19 ∴∴Q. Doyouthmkthatsoundsllkeacorrect O3:45:26

    20    amountoftlmetO rentahugebulldlnglikethat?                   03:45:28

    2 1     MR. MARTINEZ: Lacks foundation, Ca=s for O3:45:3 1

    22    speculation,eXPert OPinion. AIsoargumentative.                03.45:33

    23      THE WITNESS: lt a= depends. I don               t know.      03:45:37

    24    Theproperty証it's hot, itcouldtakenotime. 03:45:39

    25    ///
                                                                           Page 214
                                                                                                                                                   四国
                                                                                            1
                                                                                            2




     宗M書誌,eVldenceto sugges                                       h器45 49 1
                                                                                            3
                                                                                            4




     器蒜nOtlmefornycllenttOre‑器034551 (
                                                                                            う




     5      A. 【 don‑t have evidence or anythlng. I'm O3‥45‥54
                                                                                            6




     6     just saylng COuld happen.                        03:45:56
                                                                                            7




     7       0. A= 「ight.                            03:45:58
                                                                                            8




     8       【 wantto ○○aCtua=ywe should markthlS O3.46.57
                                                                                            9




     9     Let'sdothat.                              03:47:04
                                                                                            0
                                                                                          1




     10         (The document ref誼ed to was marked by the O3:47:05
                                                                                          1
                                                                                            1




     =    reporter as Exhibit 21 for identification.)               03:47:07                    Cl器器。E..: 。k。,           03   50    35。,:5。..。
                                                                                          1
                                                                                            2




     12    BY MR. GOODELL.                                     03:47:07
                                                                                            3
                                                                                          1




     13         Q. LookatthelastpageofExhibit2l. ls O3.47:32                                    BY MR. GOODELL:                            03.50:37
                                                                                            4
                                                                                          i ▲




     14    that your slgnature?                        03:47‥40                                   Q. Sotheanswerthatyou ○○thatwasgiven O3:50:38




                                                                                                Ms豊嘉器誓書i
                                                                                                here whlCh you slgned a verlfroatlOn under oath for" 50 39
                                                                                            う




     1う         A. Yes.                             03:47    41
                                                                                          l
                                                                                            6




     16 ∴∴Q Okay. Dldyou revleWthisdocumentbefore O3:47:42
                                                                                          1
                                                                                            7
                                                                                          . 1




     17    yousigned it?                              03.47.45
                                                                                            8
                                                                                          1




     18                A.       No    O3:47:45
                                                                                            9




     19         Q. No,yOudidn   t. Okay・                    03 47     46                             Plaintiffthrough its representatlVeS and O3‥50‥49
                                                                                          1
                                                                                            0




                                                                                                     窯業叢書0笠l
     20          Youjust signed it without revleWlng it?             03:47:48
                                                                                          2
                                                                                            1
                                                                                          2




     21    A. Letmereadthis. Ijustsignedit,butI O3:47:55
                                                                                            2
                                                                                          2




     22         didn't      read     this     O3:48:28
                                                                                            3
                                                                                          2




                                                                                                     霊霊詰寄葦音
     23         Q. That explains because some ofthe answers O3:48:29
                                                                                            4
                                                                                          2




     24    here todayarediiferentfromwhat'sm here Let                s O3:48:31
                                                                                            5
                                                                                          2




     25    gotointerrogatolγ62. Yousald,dldyousigna O3:48:34
                                                                           Page 215                                                                   Page217 )


                                                                                                                                   55 (Pages 214 ‑ 217)

                                                                  Veritext Legal Solutions
                                                                           866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                            Desc
                                           Exhibit 5 Page 12 of 18


                                                                              A. No.                          04:37:23

                                                                              MR. MARTINEZ: Vague and ambiguous.               04:37:25

                                                                            BY MR. GOODELL:                              04:37:26

                                                                              Q. Has Faraday Future ever procured labor,     04:37:26

                                                                            ServlCeS, Or merChandlSe for Le Technology?       04:37:28

                                                                              A. No.                          04:37:30

                                                                      8       Q Has Le Technology dlVerted assets to O4:37:31

                                                                      9     Faraday Future?                      04:37:39

                                                                      10       A. No.                          04:37:40

                                                                      1 1    Q. Has Farady Future diverted assets to O4:37:41

                                                                      12    Le Technology?                        04:37:44

                                                                      13      A. No.                          04:37:46

                                                                      14      Q. So earlierthlS○○yOuteStlfiedtheOcean O4:37:50

                                                                      15    VleW DrlVe Corporation was a property holding O4:38:07

                                                                      16    corporatlOn, COrreCt?                 04:38:10

                                                                      17      A. Yes.                         04.38:宣0

                                                                      18      Q. And that was the sole reason lt WaS O4:38:=

                                                                      19    c「eated?                          04・38:14

                                                                      20      MR, MARTINEZ. Objection, beyond the scope,       04:38‥ 14

                                                                      21 harassing and oppressive O4:38:16

                                                                      22      THE WITNESS: Yes.                       04:38:19

                                                                      23    BY MR. GOODELL:                           04:38:2O

                                                                      24      Q. Did Jai Yeuting to your knowledge ever O4:38:25

                                                                      25    reviewExhiblt l?                      04.38:29

                                                                                                                                    聖Ol
                                                                   十


    3    Ms. Deng, didJaiYeutingeverpromiseora=y orin O4:36‥06

    4    writingthathewouldbepersonally liable forthe O4:36‥13

    5    debts ofthat corporatlOn?             04:36‥15




    7    question・                         04:36:17

    8      THE WITNESS: No.                      04:36:19

    9    BYMR.GOODELL:                            04:36:19

    10     Q Duringyourtime atFarady FuturedidJai O4:36:20

    1 1 Yeutmg eVer State Ora=y or in writing that he O4:36:24

    12   would be personally llable for the debts ofthe O4:36:27

    13   co巾Oration?

    14     A. I don't recall.                04:36.31

    15      Q. Sohecouldhavedonethatandyoujust O4.36:31

    16   don'treca11?                       04.36:34

    17      A. Right.                     04:36:34

    18     Q. Okay. Has Le TechnoIogy or Faraday Future, 04:36:34

    19   have they ever empIoyed the same atto「ney for a O4 36‥49

    20   slngle matter?                      04:36:52

    21       A.   Notthat   l   amawareof    O4:36       53

    22     Q. Okay. Has Le TechnoIogy ever procured O4        36:56

    23 labor, SerVices, Or merChandise for Faraday Future? 04:37:09

    24     A. Say that again.                 04:37.12

    25 ∴∴Q Has Le TechnoIogy ever procured labor,

                                                      」塑‑                                                                           豊里」
                                                                                                             61 (Pages 238 ‑ 241)

                                                        Veritext Legal Solutions
                                                              866 299‑5127
Case 2:19-bk-24804-VZ                                 Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                         Desc
                                                           Exhibit 5 Page 13 of 18




       三W書霊葦n。Iud。da,∴06上TE二塁                                                        4                  COUNTYOFLOSANGELES)
      4

       5                                                                               5               I, SHAWNA HIGGINS, Certified ShO皿and Reporter No.

       6                                                                               6               10646 for the State ofCalifomla, do hereby certlfy

       7                                                                                7                That the foregoillg deposition was taken before me at


       8                                                                                 8             the tlme and place therein set forth, at Which time the


       9                                                                                 9             witnesswasputunderoathbyme;

   10                                                                               10                   That the testlmOny Ofthe wltneSS and a1l o切ections


   服                                                                                1 1                 made at the time ofthe examination were recorded


   12                                                                               12                 stenographica11y by me, We「e thereafte「 transcribed by


    13                                                                              13                  meby meansofcomputerandthe foregomg lSatrue
    141




                                                                                    1 4                  record of same.

                                                                                    15                 I餌ther certify that I am neithe「 counsel for no「
    5161




                                                                                    16                 relatedtoanypartyto saldactlOn, nOrinanyway

                                                                                    17                 mterested in the outcome thereof
    71




                                                                                    1 8                  IN WITNESS WHEREOF, I have subscribed my name this
    81




                                                                                    19 ∴ 5thdayofJuly,2018.
    9202




                                                                                    20

                                                                                     2 1 22 23 24 25
    12223242う一




                                                                                                                     ̲義持亮や」
                                                                                                                      SHAWNA HIGGINS
                                                                                                                      CSRNO. 10646



             l I, CHAOYING DENG, do hereby declare under penalty of
           2         pe可ry that I have read the foregoing transcript; that

            3        1 have made any correctlOnS aS aPPear nOted   in ink,

            4 initialed by me, OrattaChed hereto; that my testlmOny

             5       as contained herein, aS COrreCted, 1S true and correct.

             6             ExecutedthlS dayof             ,2018,

             7        at             ,Callfomia.

                 8


                 9

        10

        11




                                                                 ̲臆̲̲且̲一書」                                                                                          」



                                                                                                                                             62 (Pages 242 ‑ 244)

                                                                        Veritext Legal Solutions
                                                                               866 299‑5127
Case 2:19-bk-24804-VZ                        Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                               Desc
                                                  Exhibit 5 Page 14 of 18




   RECORDATION REQUESTED BY:
        industrial and Commercial Bank of China (USA) National
        Association
        Northern California Regional Office
        345 California Street, Suite 1700
        San Francisco, CA 94104

   WHEN RECORDED MAIL TO:
        Industrial end: Commercial Bank of China (USA) National
        Association
        Northern California Regional Office
        345 California Street, Suite 1700
        San Francisco, CA 94104

   SEND TAX NOTICES TO:
        Han's San Jose Hospitality LLC
        2220 OToole Avenue
        San Jose. CA 95131                                                                                        FOR RECORDERS USE ONLY




  NOTICE: THIS SUBORDINATION, NON- DISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN YOUR
  SECURITY INTEREST IN THE COLLATERAL BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE
  LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.
  SUBORDINATION, NON -DISTURBANCE AND ATTORNMENT AGREEMENT AND ESTOPPEL
                                                               CERTIFICATE
  THIS SUBORDINATION, NON. DISTURBANCE AND ATTORNMENT AGREEMENT dated June ' 29, 2017
  ( "Agreement "), is made and executed among Han's San Jose Hospitality LLC, whose address Is 2220 O'Toole
  Avenue, San Jose, CA 95131 ( "Landlord"); LE Technology, Inc.; and LE Holdings (Beijing) Co., Ltd., whose
  address is 3553 North First Street, San Jose, CA 95134 ("Tenant"); and Industrial and Commercial Bank of
  China (USA) National Association, Northern California Regional Office, 345 California Street, Suite 1700, San
  Francisco, CA 94104 ( "Lender").
  SUBORDINATED LEASE. .. o .t 4 4 , , 4 t 4.4 -*>. ;3 ; t.! - n, .. n t.,l..:a. - , i z1s t t s : e n o.r, _ ;.: + ,
                                                                                                                                        MAX
              The following information Is the summary of the basic terms and conditions of the Subordinated L.-4-          Landlords
  predecessor -in- interest and Tenant entered into a written lease dated December , 2015 (the "Original Lease'), and together with all
  modifications, extensions, replacements, renewals, assignments and amendments thereof shall be collectively referred to as the "Lease ".
  REAL PROPERTY DESCRIPTION. The Lease covers a portion of the following described real property (the "Real Property') located in Santa
  Clara County, State of California:

       See Exhibit "A ", which is attached to this Agreement and made a part of this Agreement as if fully set forth herein.
  The Real Property or Its address Is commonly known as 3553 North First Street, San Jose, CA 95134. The Assessor's Parcel Number
  for the Real Property Is 097- 55 -012.

  SUPERIOR INDEBTEDNESS. Lender has extended or has agreed to extend the following described financial accommodations to Landlord,
  secured by the Real Property (the 'Superior Indebtedness "):

       An Indebtedness as evidenced by a promissory nota dated June 29, 2017, In the original principal amount of $21,600,000.00, to be
       executed by Borrower and payable to Lender or its order (herein retened to as the "Note "), and any and all amendments,
       modifications, extensions or renewals of the Note (whether evidenced by the Note or otherwise); together with the payment of
       interest on such Indebtedness and the payment of all other sums (with interest as therein provided) according to the terms of the Note
       (and any and all amendments, modifications, extensions, or renewals thereof).
  LENDER'S LIEN. The Superior Indebtedness is or will be secured by the Real Property and evidenced by a mortgage, deed of trust, or other
  lien Instrument, dated June 29, 2017, from Landlord to Lender (the "Lenders Lien "). As a condition to the granting of the requested
  financial accommodations, Lender has required that the Lender's Lien be and remain superior to the Subordinated Lease and all of Tenant's
  rights In the Real Property ( "Lease Rights ").

  REQUESTED FINANCIAL ACCOMMODATIONS. Landlord and Tenant each want Lender to provide financial accommodations to Landlord In
  the farm of the Superior Indebtedness. Landlord and Tenant each represent and acknowledge to Lender that Landlord and Tenant will
   Case 2:19-bk-24804-VZ                     Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                            Desc
                                                  Exhibit 5 Page 15 of 18



                SUBORDINATION, NON- DISTURBANCE AND ATTORNMENT AGREEMENT
 Loan No: 601490000114437                (Continued)                                                                                   Page 2


 benefit as a result of these financial accommodations from Lender to Landlord, and Landlord and Tenant acknowledge receipt of valuable
 consideration for entering into this Agreement.

 IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY AND RECEIPT OF WHICH ARE HEREBY
 ACKNOWLEDGED, LENDER, LANDLORD, AND TENANT HEREBY AGREE AS FOLLOWS:

 ESTOPPEL CERTIFICATE. Tenant hereby certifies to and agrees with Lender that as of the date of this Agreement, Lender is relying on all
 of the following certifications and agreements of Tenant as consideration for Lender executing this Agreement:

      (A) The Lease Is in full force and effect and Is the valid and binding obligation of Tenant, enforceable in accordance with its terms.

      (B) All requirements for the commencement and validity of the Lease have been satisfied.
      (C)  Neither Tenant nor Landlord is in default under the Lease and no event has occurred and no condition exists, which with the
      giving of notice, the passage of time, or both, would constitute a default by Tenant or Landlord under the Lease.

     (D) There are no defenses, counterclaims or setoffs against rents or charges due or which may become due under the Lease and no
     claim by Tenant of any nature exists against Landlord under the Lease. All obligations of Landlord have been fully performed.

     (E) None of the rent, which Tenant is required to pay under the Lease, has been prepaid, or will in the future be prepaid, more than
     one month in advance.

     (F) The Lease shall not after the date of this Agreement be modified, terminated, or amended, without the prior written consent of
     Lender for any termination and each such amendment or modification. Any attempted modification, termination, or amendment
     without the prior written consent of Lender shall be void.

     (G) Tenant has not assigned, mortgaged, sublet, encumbered or otherwise transferred any or all of its interest under the Lease and,
     during the term of the Loan, agrees to not assign, mortgage, sublet, encumber, or otherwise transfer any or all of its interest under the
     Lease without the prior written consent of Lender.

SUBORDINATION. Notwithstanding anything in the Lease to the contrary, the parties acknowledge and agree that the Lease and Lease
Rights are and shall be subject and subordinate in right, interest and lien, and for all purposes, to Lender's Lien, and to all renewals,
modifications, consolidations, replacements, and extensions thereof, and to any subsequent lien of the Lender with which Lender's Lien
may be spread or consolidated, to the full extent of the principal sum and all other amounts secured thereby and interest thereon. Tenant
will not cause the Lease to be subordinated to any interests other than those held by or made for the benefit of Lender, and Its successors
and assigns, without the prior written consent of Lender.

NON- DISTURBANCE. So long as the Lease Is in full force and effect and Tenant is not In default under the Lease beyond any applicable
cure period, Lender shall not name or join Tenant as a defendant in any exercise of Lender's rights and remedies arising upon a default of
the Loan under the Note andfor under Lender's Lien unless applicable law requires Tenant to be made a party thereto as a condition to
proceeding against Landlord or pursuing such rights and remedies. In the latter case, Lender may join Tenant as a defendant in such action
only for such purpose and not to terminate the Lease or otherwise adversely affect Tenant's rights under the Lease or this Agreement in
such action. If the Lease has not been terminated, then, when Lender succeeds to the interest of Landlord, the Lender shall not terminate
or disturb Tenant's possession of Tenant's premises under the Lease, except in accordance with the terms of the Lease and this
Agreement.

 ATTORNMENT. if Lender shall succeed to the interest of the Landlord under the Lease, and the
                                                                                                       Lease shall not have expired or been
terminated in accordance with the terms of the Lease or this Agreement, Tenant shall, from and after such event, attorn to Lender, all
 rights and obligations under the Lease to continue as though the interest of Landlord had not terminated. Such attomment shall be
effective and self- operative without the execution of any further instrument on the part of the parties hereto. Tenant agrees, however, to
execute and deliver at any time and from time to time, upon the request of Lender, any instrument or certificate which, in the sole
judgment of Lender, may be necessary or appropriate in any such foreclosure proceeding or otherwise to evidence such attornment.

NO LIABILITY FOR LENDER. Lender in the event of attornment shall have the same remedies in the event of any default by Tenant (beyond
any period given Tenant to cure such default) in the payment of annual base rent or additional rent or in the performance of any of the
terms, covenants, and conditions of the Lease on Tenant's part to be performed that are available to Landlord under the Lease. Tenant
shall have the same remedies against Lender for the breach of an agreement contained in the Lease that Tenant might have had against
Landlord if Lender had not succeeded to the interest of Landlord; provided, however, that Lender shall not be:

    (A) Liable for any act or omission of or any claims against any prior landlord, Including Landlord; or
 Case 2:19-bk-24804-VZ                     Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                            Desc
                                                Exhibit 5 Page 16 of 18



          SUBORDINATION; NON -DISTURBANCE AND ATTORNMENT AGREEMENT
Loan No: 601490000114437           (Continued)                                                                                       Page 3

    (B) Subject to any offsets or defenses which Tenant might have against any prior landlord, including Landlord; or

    (C)   Bound by any rent or additional rent which Tenant might have paid for more than the current month to any prior landlord,
    including Landlord; or

    (D) Bound by any amendment or modification of the Lease, or waiver of any of its terms, made without its consent; or

    (E) Liable for any sum that any prior landlord, including Landlord, owed to Tenant, including without limitation any security deposit,
    unless the amount owed was actually delivered to Lender; or

    (F) Bound by any surrender, cancellation, or termination of the Lease, in whole or in part, agreed upon between Landlord and Tenant;
    or
    (G) Liable for any construction obligation of any prior landlord, including Landlord; or

    (H) Liable for any breach of representation or warranty of any prior landlord, including Landlord.

NEW LEASE. If Lender shall succeed to the interest of the Landlord under the Lease, upon the written request of Lender to Tenant, Tenant
shall execute and deliver to Lender a lease of the Real Property upon the same terms and conditions as the Lease between Landlord and
Tenant, which lease shall cover any unexpired term of the Lease existing prior to such transfer.

ACKNOWLEDGMENT AND AGREEMENT BY LANDLORD, Landlord, as landlord under the Lease, acknowledges and agrees for itself and its
heirs, successors and assigns to each of the following:

    (A)   This Agreement does not in any way release Landiord from its obligations to comply with the terms, provisions, conditions,
    covenants, agreements and clauses of the Note, Lender's Lien or any other documents executed in connection with the Loan.

    (B) In the event of a default under the Note, or any of the other documents executed in connection with the Loan, Landlord hereby
    consents to Tenant's attomment to Lender and, upon such event, Tenant shall pay all rent and all other sums due under the Lease to
    Lender as provided in the Lease.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:

    Amendments. This Agreement constitutes the entire understanding and agreement of the parties as to the matters set forth in this
    Agreement. No alteration of or amendment to this Agreement shall be effective unless given in writing and signed by the party or
    parties sought to be charged or bound by the alteration or amendment.

    Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce any of the terms of this Agreement, Lender shall be
    entitled to recover such sum as the court may adjudge reasonable as attorneys' fees at trial and upon any appeal. Whether or not any
    court action is involved; and to the extent not prohibited by law, all reasonable expenses Lender incurs that in Lender's opinion are
    necessary at any time for the protection of its interest or the enforcement of its rights shall become a part of the Indebtedness payable
    on demand and shall bear interest at the Note rate from the date of the expenditure until repaid. Expenses covered by this paragraph
    include, without limitation, however subject to any limits under applicable law, Lender's attorneys' fees and Lender's legal expenses,
    whether or not there is a lawsuit, including attorneys' fees and expenses for bankruptcy proceedings (including efforts to modify or
    vacate any automatic stay or injunction), appeals, and any anticipated post - judgment collection services, the cost of searching
    records, obtaining title reports (including foreclosure reports), surveyors' reports, and appraisal fees and title insurance, to the extent
    permitted by applicable law. Landlord also will pay any court costs, in addition to all other sums provided by law.

    Authority. Any person who signs this Agreement on behalf of Landlord and Tenant represents and warrants that he or she has
    authority to execute this Agreement.

    Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define
    the provisions of this Agreement.

    Counterparts. This Agreement may be executed In multiple counterparts, each of which, when so executed, shall be deemed an
    original, but all such counterparts, taken together, shall constitute one and the same Agreement.

    Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law,
    the laws of the State of California without regard to Its conflicts of law provisions. This Agreement has been accepted by Lender in
    the State of California

    Notices. Any notice required to be given under this Agreement shall be given in writing, and, shall be effective when actually


                                                                                                                          N
Case 2:19-bk-24804-VZ                        Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                    Desc
                                                  Exhibit 5 Page 17 of 18



                    SUBORDINATION, NON- DISTURBANCE AND ATTORNMENT AGREEMENT
  Loan No: 601490000114437                   (Continued)                                                                                  Page 4


         delivered, when actually received by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized
         overnight courier, or if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid,
         directed to the addresses shown near the beginning of this Agreement. Any party may change its address for notices under this
         Agreement by giving formal written notice to the other parties, specifying that the purpose of the notice is to change the party's
         address.

         No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in
         writing and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such
         right or any other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's
         right otherwise to demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender,
         nor any course of dealing among Lender, Landlord, and Tenant shall constitute a waiver of any of Lender's rights or of any of
         Landlord's and/or Tenant's obligations as to any future transactions. Whenever the consent of Lender Is required under this
         Agreement, the granting of such consent by Lender in any Instance shall not constitute continuing consent to subsequent instances
         where such consent Is required and in all cases such consent may be granted or withheld in the sole discretion of Lender.

         Severability. If a court of competent jurisdiction finds any provision of this Agreement to be Ilegal, invalid, or unenforceable as to any
         circumstance, that finding shall not make the offending provision Illegal, invalid, or unenforceable as to any other circumstance. If
         feasible, the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending
         provision cannot be so modified, it shall be considered deleted from this Agreement. Unless otherwise required by law, the illegality,
         invalidity, or unenforceability of any provision of this Agreement shall not affect the legality, validity or enforceability of any other
         provision of this Agreement.

         Successors. This Agreement shall extend to and bind the respective helm, personal representatives, successors and assigns of the
         parties to this Agreement.

  NOTICE: THIS AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON OBLIGATED ON YOUR
  REAL PROPERTY SECURITY TO OBTAIN A LOAN, A PORTION OF WHICH MAY BE EXPENDED FOR OTHER
  PURPOSES THAN IMPROVEMENT OF THE LAND.
  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
  AGREEMENT, AND EACH PARTY AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JUNE 29, 2017.
  LANDLORD:



  HAN'S SAN JOSE HOSPITALITY LLC

  By:
        Xiaokal Zeng, Chief Executive Officer of Han's San Jose Hospitality LLC

  LENDER:



  INDUSTRIAL AND COMMERCIAL BANK OF CHINA (USA) NATIONAL ASSOCIATION


  X
      Tung Min Ho              JianLong en
      Vice President &         Senior Vlca President &
      Business Manager         Trade Finance Manager
  Case 2:19-bk-24804-VZ                       Doc 667-5 Filed 04/23/20 Entered 04/23/20 20:47:28                                                      Desc
                                                   Exhibit 5 Page 18 of 18



                   SUBORDINATION, NON- DISTURBANCE AND ATTORNMENT AGREEMENT
Loan No: 601490000114437                    (Continued)                                                                                            Page 5




TENANT:

                                                  .44
LE T CH                NC.


By:
           orfz-   Signer for LE Technology, i _,ill%

By:
      Authorized Signer for LE Technology, Inc.



LE HOLDINGS (BEIJING) CO., LTD.

BY:
      Authorized Signer for LE Holdings (Beijing) Co., Ltd.

By:
      Authorized Signer for LE Holdings (Beijing) Co., Ltd.




                                           CERTIFICATE OF ACKNOWLEDGMENT


A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document to
which this certificate is attached, and not the truthfulness, accuracy or validity of that document.

STATE    OF,Itwrt&                                                         }
                                                                           ) SS
COUNTY OF          4-fi Snf_v<.J                                           }


On      c1i _t      1i            T'              20, 7U1     before me,       &nil CÎA_rt                         -
             .J               i                                                                (here insert narñe and tit        the officer)
personally appeared         , == e, whri proved to me on the basis of satisfactory evidence to be the person whose namejrj is/1
subscribed to the within instrument and acknowledged to me that heeishel dy executed the same in jeer         r authorized capacity(jes);
and that by i fher/tfir signature on the instrument the person(j, or the entity upon behalf of which the person($"acted, executed the
Instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct.




WITNESS my hand and
                                                                               ti             + SANDY GILLIAM E
                                                                                        )'..         COMM. # 2118103
                                                                                    r    A8i NOTARY PUBLIC - CALIFORNIA
                                                                                                 LOS ANGELES COUNTY 0

Signature
                                                                                        :f:    COMM. EXPIRES JULY 17, 2019   Q
                                                                                                                                          (Seal)
